Citation Nr: 1500077	
Decision Date: 01/05/15    Archive Date: 01/09/15

DOCKET NO.  12-09 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for spondylolisthesis and degenerative disc disease of the lumbar spine, currently evaluated as 40 percent disabling.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1967 to September 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

Separately, in a November 2014 rating decision, the RO granted service connection for lower extremity radiculopathy.  If the Veteran desires Board review of the effective dates and/or ratings assigned for lower extremity radiculopathy, he must file a notice of disagreement with the November 2014 rating decision with the RO, as described in the December 2014 letter informing him of the RO's decision.  

The Veteran testified at a videoconference hearing before the undersigned in November 2014.  A transcript of that hearing is associated with the Veteran's Virtual VA paperless claims file.  

Additional relevant records, including VA treatment records, have been associated with the Veteran's paperless claims file, located in the Veterans Benefits Management System (VBMS), since the most recent supplemental statement of the case was issued in June 2013.  As the claim is being remanded for other reasons, as discussed below, it is not necessary to seek a waiver of agency of original jurisdiction review of the additional evidence.  See 38 C.F.R. § 20.1304(c) (2014).  

It appears from the evidence of record that the Veteran is retired.  If the Veteran desires to claim that he is unemployable due to his service-connected disabilities, he or his representative should file this claim with specificity at the RO.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

Remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  An August 2014 VA treatment record shows that the Veteran reported that he fell in May 2014 and was treated at the Lower Keys Medical Center.  Any records of relevant treatment at the Lower Keys Medical Center should be obtained.  Any outstanding records of pertinent VA treatment must also be obtained.  Additionally, the Veteran testified at the November 2014 videoconference hearing that his back condition has worsened since his March 2010 VA examination.  Therefore, a new VA examination is warranted.  See, e.g., Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter asking him to complete the necessary authorization forms, which should be included as enclosures, so that VA may attempt to obtain any relevant treatment records from his non-VA providers, including the Lower Keys Medical Center.  Obtain any identified records as well as records of any relevant VA treatment since October 2014 and associate them with the claims file.  

2.  After completing the above development to the extent possible, schedule the Veteran for a VA back conditions examination and provide the examiner with access to the claims file.  All necessary tests should be performed and the results reported.  The examiner must clearly report the extent of the Veteran's lumbar spine disability in accordance with VA rating criteria, to include discussion of limitation of range of motion and the duration of any incapacitating episodes due to intervertebral disc syndrome.  A complete rationale must be provided for all opinions offered.  

3.  After completing the above development and any other indicated development, readjudicate the claim.  If the benefit sought is not granted, provide the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




